Citation Nr: 0116032	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  01-00 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim of service connection for diabetes.

2.  Whether new and material evidence has been submitted in 
order to reopen a claim of service connection for hepatitis.

3.  Entitlement to a compensable evaluation for sarcoidosis.

4.  Entitlement to a compensable evaluation for rheumatic 
heart disease.

5.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

6.  Entitlement to service connection for left testicle 
condition with loss of a creative organ.

7.  Entitlement to service connection for condyloma of the 
hands.

8.  Entitlement to service connection for arthritis of the 
hands due to cold injury.

9.  Entitlement to service connection for a disability 
manifested by jaundice.

10.  Entitlement to service connection for a disability 
manifested by frequent urination.

11.  Entitlement to service connection for a disability 
manifested by dry mouth.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1959 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
seeking to reopen claims of service connection for diabetes 
and hepatitis; continued noncompensable evaluations for 
bilateral hearing loss, sarcoidosis, and rheumatic heart 
disease; denied entitlement to service connection for left 
testicle condition with loss of a creative organ, condyloma 
of the hands, arthritis of the hands due to cold exposure; 
denied entitlement to service connection for disabilities 
manifested by jaundice, frequent urination, and dry mouth.

The issues of entitlement to a compensable evaluation for 
bilateral hearing loss; entitlement to service connection for 
a left testicle condition with loss of a creative organ, 
condyloma of the hands, arthritis of the hands due to cold 
exposure; entitlement to disabilities manifested by jaundice, 
frequent urination, and dry mouth will be addressed in the 
REMAND section below.


FINDINGS OF FACT

1.  An RO decision of January 1967 denied the veteran's claim 
for service connection for diabetes; the veteran was notified 
of that determination and of his appellate rights, but he did 
not initiate an appeal.

2.  Evidence pertinent to the veteran's service connection 
claim for diabetes which has been received since the January 
1967 RO determination bears directly and substantially upon 
the specific matter under consideration and is so significant 
that it must be considered to decide fairly the merits of the 
claim.

3.  The veteran's diabetes occurred during his period of 
active military service.

4.  An RO decision of January 1967 denied the veteran's claim 
for service connection for hepatitis; the veteran was 
notified of that determination and of his appellate rights, 
but he did not initiate an appeal.

5.  The evidence associated with the claims file subsequent 
to January 1967 rating decision does not tend to establish 
any material fact which was not already of record at the time 
of the January 1967 rating decision and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

6.  Pulmonary sarcoidosis is currently manifested by 
pulmonary function test results of FEV1 of 28 percent 
predicted, FEV1/FVC of 41 percent, and a 50 percent DLCO.

7.  The veteran's service-connected rheumatic heart disease 
is not currently shown, and it is asymptomatic.


CONCLUSIONS OF LAW

1.  The January 1967 rating decision which denied service 
connection for diabetes, is final.  38 U.S.C.A. § 7105(c) 
(West 1991).

2.  New and material evidence has been received since the 
January 1967 rating decision, and the veteran's claim of 
entitlement to service connection for diabetes, has been 
reopened.  38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. § 3.156 
(2000).

3.  Diabetes was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.310(a) 
(2000).

4.  The RO's January 1967 decision denying entitlement to 
service connection for hepatitis is final.  38 U.S.C.A. 
§ 7105 (West 1991).

5.  Evidence pertinent to the veteran's hepatitis claim which 
has been received since the January 1967 rating decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for hepatitis has not been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

6.  The criteria for an evaluation of 100 percent for 
pulmonary sarcoidosis have been met.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. § 4.97, Diagnostic 
Code 6846 (2000).

7.  The criteria for a compensable evaluation for rheumatic 
heart disease have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Code 7000 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal, but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A)
(VCAA) became effective.  This liberalizing legislation is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

I.  New and material evidence

The provisions of VCAA do not require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented as described in 38 U.S.C.A. § 5108.  
The record reveals that the RO provided the veteran with 
adequate notice as to the evidence needed to reopen his 
claim.  The discussions in the statement of the case have 
informed the veteran of the information and evidence 
necessary to reopen a claim for entitlement to service 
connection for a diabetes and hepatitis.  The record as it 
stands is adequate to allow for equitable review of the 
veteran's claim, and there is no reasonable possibility that 
no further assistance to the veteran would aid in 
substantiating the claims. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

A.  Diabetes

The veteran essentially contends that his diabetes is due to 
medication he takes for his service connected sarcoidosis.  
The following is a summary of the evidence that was included 
in the record at the time of the January 1967 decision 
denying the claim for service connection for diabetes.

The service medical records from June 1959 to November 1966 
indicate that the veteran was diagnosed with sarcoidosis in 
1965 and began Prednisone treatment.  Because of the 
glycosuria during a period when the veteran's diabetes was 
relatively well controlled, it was thought that this might 
represent a renal glycosuria secondary to sarcoidosis.  
October 1965 clinical record indicated that the veteran's 
diabetes mellitus, secondary to steroids, seemed to be cured 
as manifested by normal test of glucose metabolism.  The 
diagnosis was diabetes mellitus, iatrogenic, secondary to 
steroids.  An August 1966 Medical Board indicated that the 
veteran's diabetes mellitus secondary to steroids was cured.  

According to the report of a January 1967 VA examination, a 
diagnosis of diabetes was not warranted. Based on the 
evidentiary record, the RO determined that there was no 
current disability of diabetes.

The following is a summary of evidence added to the record 
subsequent to the January 1967 rating decision.

A VA examination dated April 1970 showed no clinical 
diagnosis of diabetes.

May 2000 VA examination in which the veteran reported steroid 
induced diabetes which started in service as a result of 
treatment for his sarcoidosis.  He indicated that he recently 
was given a two-week course of Prednisone with no significant 
symptom improvement and return of his diabetes.  The veteran 
reported that six months after stopping his Prednisone in 
1970 he was able to come off his insulin entirely.  He 
indicated that he had normal glucoses and hemoglobin A1Cs; 
however, the veteran agreed to try Prednisone again at the VA 
hospital in Ann Arbor.  He reported that at the time he went 
on Prednisone he had severe hyperglycemia with glucoses in 
the 800s and elevated hemoglobin A1C.  

VA outpatient treatment reports dated November 1990 to August 
2000 indicate that the veteran was being treated with insulin 
for Prednisone induced diabetes.  In June 2000 clinical 
records reflect that the veteran's insulin was changed and he 
reported doing well.  

The received subsequent to the January 1967 rating decision 
is new and material, since it establishes a current 
disability of diabetes associated with steroid use which had 
not been diagnosed since his separation from service.  
Therefore, the evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, such evidence must be viewed as new and 
material, and the veteran's claim for service connection for 
diabetes has therefore been reopened.

Under the applicable law and VA regulations, in order to 
establish service connection, the veteran must submit 
objective evidence that establishes that his current 
disability is the result of a disease or injury that either 
began in or was aggravated by active military service.  38 
U.S.C.A. § 1110. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (a) (2000).

VA outpatient treatment records dated June 2000 show that the 
veteran was taking insulin for his Prednisone induced 
diabetes.  The veteran used the steroids for treatment of his 
chronic obstructive pulmonary disease (COPD).  December 1999 
and January 2000 VA records indicate that the veteran had 
been a heavy smoker who stopped 6 years prior.  The examiner 
noted on the impression that the severe limitation in the 
setting of severe obstructive lung disease may all be COPD, 
but a contribution from his old sarcoid was possible.

Thus, the record establishes that the veteran has diabetes as 
a result of the medication he takes for his respiratory 
disability, but the medical evidence is unclear as to whether 
the current manifestations of respiratory disability are 
attributable to sarcoidosis.  As shown in VA outpatient 
treatment reports dated in January 2000, even after reviewing 
extensive records and test reports, a VA physician could not 
rule out sarcoidosis as a contributing factor in the 
veteran's lung disaease.    The United States Court of 
Appeals for Veterans Claims has noted that , when medical 
evidence is unclear as to whether disability is attributable 
to service-connected causes or nonservice-connected causes, 
VA must consider whether doubt should be resolved in favor of 
the claimant in accordance with 38 C.F.R. § 3.102.   
Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Based on the current record, it does not appear that further 
development of the medical evidence will resolve the question 
of whether the veteran's current manifestations of 
respiratory disability are attributable to chronic 
obstructive lung disease alone, or, alternatively, to some 
combination of chronic obstructive lung disease and the 
service-connected sarcoidosis.  Accordingly, doubt must be 
resolved in favor of the veteran.  Resolving such doubt 
appropriately, the evidence supports a finding that the 
veteran has diabetes as a result of medication he takes for 
respiratory manifestations of his service-connected 
sarcoidosis.  Therefore, the grant of service connection is 
warranted for diabetes under the provisions of 38 C.F.R. 
§ 3.310(a).

B.  Hepatitis

The veteran essentially contends that he currently has 
residuals of hepatitis, which he incurred in service.  

The following is a summary of the evidence included in the 
record at the time of the January 1967 decision denying the 
veteran's claim for service connection for hepatitis.

Service medical records from June 1959 to November 1966 
indicate that the veteran was diagnosed with sarcoidosis in 
1965 and began Prednisone treatment.  The veteran had 
jaundice and abnormal liver function tests which were noted 
as probably due to viral hepatitis as the veteran was exposed 
to his children, who subsequently developed viral hepatitis 
while on his convalescent leave.  October 1965 clinical 
records noted that the veteran's hepatitis was secondary to 
steroids, and it seemed to be cured as manifested by normal 
liver function tests.  The diagnosis was hepatitis, 
infectious (cured).  An August 1966 Medical Board indicated 
that the veteran's infectious hepatitis was cured.  

According to the report of a January 1967 VA examination, 
tests did not support a diagnosis of hepatitis. Based on the 
evidentiary record, the RO determined that there was no 
current disability of hepatitis.

The following is a summary of the evidence added to the 
record subsequent to the January 1967 rating decision.

VA examinations dated April 1970 and May 2000 showed no 
clinical diagnosis of hepatitis.

VA outpatient treatment records dated November 1990 to August 
2000 show no treatment for hepatitis or diagnosis of 
hepatitis. 

The evidence received since January 1967 is neither new nor 
material evidence to reopen the veteran's claim as there is 
no evidence that references the veteran's claimed hepatitis.  
In conclusion, the evidence submitted since the last final 
denial of the veteran's claim is not new and material, and 
therefore, his application to reopen his claim for service 
connection for hepatitis must be denied.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).

II.  Increased ratings

With regard to the development that has been undertaken in 
these cases, the record includes a May 2000 VA examination 
which is adequate for rating purposes.  The record also 
includes VA treatment reports dated November 1990 to August 
2000.  No additional pertinent evidence has been identified 
by the veteran.  Additionally, the record shows that the 
veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
increased ratings for the disabilities at issue.  The 
discussions in the statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Thus, although these 
claims were developed before the effective date of the VCAA, 
there is no reasonable possibility that further development 
would aid in substantiating the claim and, therefore, a 
remand is not necessary.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A.  Sarcoidosis

The veteran contends that his sarcoidosis is more severe than 
contemplated by the current noncompensable evaluation.  

VA outpatient records dated December 1999 to January 2000 
show that the veteran reported dyspnea on exertion limiting 
him to walking about 25 feet.  He felt he got benefit from 
his meter dose inhalers and was awakening at night due to his 
breathlessness.  He reported no chest pain.  The examination 
showed the lungs to be resonant to percussion and he had poor 
air movement with tight wheezes in expiration there were 
rales heard at both bases and he had no peripheral edema and 
no signs of pulmonary hypertension on cardiac examination.  A 
chest x-ray from November showed no clear-cut infiltrate.  
There was a question of some fullness in the right hilum and 
some scarring at the left apex.  Pulmonary function tests 
revealed FEV1 of 27 percent predicted and force out capacity 
of 55 percent predicted for an FEV1 percentage of 35 percent 
of oxygen saturation was 91 percent breathing room air.  The 
examiner noted that the veteran was clearly having a 
significant exacerbation of his obstructive lung disease and 
suspected that the physiologic abnormality was predominantly 
attributable to cigarette related COPD.  In January 2000, the 
examiner noted on the impression that the severe limitation 
in the setting of severe obstructive lung disease may all be 
COPD, but a contribution from his old sarcoid was possible.

At his May 2000 VA examination, the veteran reported that 
after being taken off Prednisone he had continued dyspnea on 
exertion.  He indicated that he was able to go up one flight 
of steps and able to walk one-half block before he had to 
stop with shortness of breath.  He reported that carrying 
anything more than 10 to 20 pounds limited the distance he 
was able to walk.  The veteran denied any rest dyspnea at 
baseline and had a dry nonproductive cough, which had not 
changed in many years.  He denied any history of recurrent 
infections and he had no fevers or night sweats.  The veteran 
reported no weight loss or gain, and no daytime 
hypersomnolence and no hemoptysis.  It was noted that the 
veteran was taking Albuterol, Atrovent and Flovent inhalers 
as well as Theophylline.  The examination showed the lung 
significant for mild diffuse rhonchi with prolonged 
expiratory phase and was clear otherwise with normal 
excursion.  There was no evidence of right ventricular 
hypertrophy, cor pulmonale or congestive heart failure.  A 
chest x-ray revealed clear lungs.  Pulmonary function tests 
demonstrated severe obstructive lung disease. May 2000 
pulmonary function tests showed FEV1 as 28 percent of 
predicted value, FEV1/FVC as 41 percent, and DLCO as 50 
percent.

VA outpatient treatment records dated April to August 2000 
showed that the veteran was benefiting from metered dose 
inhalers and in April was started on Prednisone for a short 
course due to his baseline emphysema with superimposed 
reactive airway disease.  In May 2000 the examiner noted no 
symptomatic benefit with the use of Prednisone.  FEV1 was 35 
percent and the examiner noted that it was unclear why the 
veteran's pulmonary function tests were better in January.  
The impression was severe COPD.

Sarcoidosis is evaluated under 38 C.F.R. § 4.97, Diagnostic 
Code 6846, which provides that a noncompensable rating is to 
be assigned for sarcoidosis with chronic hilar adenopathy or 
stable lung infiltrates without symptoms or physiologic 
impairment.  A 30 percent rating requires pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids. A 60 
percent evaluation requires pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids for control.  
For a 100 percent schedular rating, the next highest rating 
available in this case, there must be cor pulmonale, or; 
cardiac involvement with congestive heart failure, or; 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment. 

Diagnostic Code 6846 for sarcoidosis has specific rating 
criteria, but also instructs that the active disease or 
residuals can be rated as chronic bronchitis under Diagnostic 
Code 6600 and extra-pulmonary involvement under the specific 
body system involved.  For bronchitis under Diagnostic Code 
6600, the criteria for a 60 percent rating specifically list 
the predicted value of the Forced Expiratory Volume in one 
second, the predicted value of the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity, the predicted 
value of the Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method, and the maximum oxygen 
consumption in ml/kg/min (with cardiorespiratory limit).  
Here, there is no evidence that any specific bodily system is 
involved except the respiratory system.

Under Diagnostic Code 6600 provides that a 10 percent rating 
is warranted for chronic bronchitis when there is FEV1 of 71 
to 80 percent predicted, or FEV1/FVC of 71 to 80 percent, or 
DLCO (SB) 66 to 80 percent predicted.  A 30 percent rating 
requires FEV1 of 56 to 70 percent predicted, or FEV1/FVC of 
56 to 70 percent, or DLCO (SB) 56 to 65 percent predicted. a 
100 percent rating is warranted for chronic bronchitis when 
pulmonary function testing (PFT) reveals a Forced Expiratory 
Volume in one second (FEV-1) of less than 40 percent of 
predicted, or; the ratio of Force Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) is less than 40 
percent of that predicted, or; Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
less than 40 percent of predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires oxygen therapy.  

The question that needs to be resolved is not whether the 
veteran has severely disabling manifestations of respiratory 
disability.  According to VA records dated in December 1999, 
the veteran's pulmonary function tests reulted in an FEV1 
that was 27 percent of the predicted value.  This finding 
alone warrants a 100 percent schedular rating under the 
criteria in Diagnostic Code 6600.  However, the medical 
evidence is unclear as to how much of the respiratory 
disability is attributable to the service-connected 
sarcoidosis.  As has been noted above, however, in cases in 
which the medical evidence cannot resolve such questions, 
doubt must be resolved in favor of the veteran. Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  Accordingly, resolving 
doubt in favor of the veteran, a 100 percent rating is 
warranted for the service-connected sarcoidosis.





B.  Rheumatic heart disease

The veteran contends that his rheumatic heart disease is more 
severe than contemplated by the noncompensable evaluation 
currently assigned.

January 1999 VA x-ray report revealed heart size as 
unremarkable with no active disease in the chest.

At his May 2000 VA examination, the veteran reported no 
recurrence of endocarditis since military service, did not 
have surgery, and did not have any known coronary artery 
disease.  The veteran denied any signs or symptoms of 
congestive heart failure other than dyspnea on exertion.  The 
veteran also denied dizziness, syncope, or any episodes of 
acute cardiac illness.  The veteran reported that he had not 
been hospitalized for any heart disease.  He indicated that 
at the time of the examination he worked as an auto salvage 
worker and was able to lift what he described as a normal 
amount of weight without becoming dyspneic.  The veteran 
reported that if he had to walk at all, he did become 
significantly dyspneic.  The examination showed 
cardiovascular to have regular rate and rhythm with a normal 
SI and SII.  There was no SIII or SIV and there was a I/VI 
systolic murmur heard greatest at the left lower sternal 
border without radiation.  There was no evidence of right 
ventricular hypertrophy, cor pulmonale or congestive heart 
failure.  The veteran had jugular venous pressure at 6 cm.  
Distal pulses were 2+ bilaterally and symmetrically.  There 
was no edema and his blood pressure was 118/84 with a repeat 
of 118/82.  Review of the blood pressures at the Ann Arbor 
VAMC revealed blood pressures in the 120s over mid 80s to low 
90s since December 1999.  An EKG had normal sinus rhythm with 
flat nonspecific T wave abnormalities laterally.  A stress 
echocardiogram was nondiagnostic for ischemia.  The veteran 
achieved 5 METs of activity before having to stop secondary 
to dizziness and fatigue, but not due to ischemia.  The 
examiner diagnosed history of endocarditis and hypertension.



The veteran's rheumatic heart disease has been rated under 
Diagnostic Code 7000 for valvular heart disease (including  
rheumatic heart disease).  The rating criteria incorporate 
objective measurements of the level of physical activity, 
expressed numerically in metabolic equivalents (METs) at 
which cardiac symptoms develop.  METs are measured by means 
of a treadmill test.  Under Diagnostic Code 7000 a 10 percent 
evaluation is warranted for workload of greater than 7 METs 
but not greater than 10 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; continuous medication 
required.  A 30 percent rating is warranted where a workload 
of greater than five METs, but not greater than seven METs, 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on electro-
cardiogram, echocardiogram, or X-ray.  A 60 percent rating 
for valvular heart disease is warranted if there has been 
more than one episode of congestive heart failure in the past 
year; or; where a workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness or syncope, or; where there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
rating of 100 percent disability for valvular heart disease 
is warranted for: chronic congestive heart failure, or; 
conditions where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  

The medical evidence does not confirm any symptoms of 
rheumatoid heart disease.  At the last VA examination in May 
2000, the examiner diagnosed history of endocarditis and 
hypertension, but no active heart disease was found.  The 
veteran has carried this diagnosis by history and there have 
been no recent clinical manifestations due to the condition.  
His rheumatic heart disease does not meet the criteria for a 
compensable rating, and thus a 0 percent rating is proper.  
38 C.F.R. § 4.31.

The preponderance of the evidence is against the claim for a 
compensable rating for rheumatic heart disease.  Thus, the 
benefit-of-the-doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
diabetes, and entitlement to service connection for diabetes 
is granted.

The veteran's application to reopen his claim for service 
connection for hepatitis is denied, based on a lack of new 
and material evidence.

An increased (100 percent) rating for pulmonary sarcoidosis 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to a compensable evaluation for rheumatic heart 
disease is denied.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As noted above, during the pendency of the veteran's appeal 
but after the case was forwarded to the Board, the President 
signed the VCAA.  VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.

In May 2000, the veteran was afforded an audiogram and 
examination.  The examiner noted that the audiometric test 
results were not reliable.  The veteran's responses to pure 
tones were repeatedly inconsistent, even following 
reinstruction. Due to the unreliability of the test for 
rating purposes, this issue must be remanded for a new 
audiogram.

In his January 2000 claim, the veteran indicated that he 
wished to file a claim for entitlement to service connection 
for a left testicle condition with loss of a creative organ 
due to radiation, arthritis of the hands due to cold injury 
sustained in Germany, and condyloma of the hands.  It is 
unclear as to whether the veteran is claiming a left testicle 
condition with loss of a creative organ due to exposure to 
radiation in service or due to treatment of a medical 
condition, which incurred in service.  

Service medical records are negative for treatment or 
diagnosis of a left testicle condition with loss of a 
creative organ.  VA outpatient treatment records dated March 
1999 indicate that the veteran was found to have bilateral 
epididymis and a left varicocele.  The records also indicate 
that the veteran underwent a prostate biopsy in March 1999, 
which resulted in a negative finding for carcinoma.  There is 
no evidence that relates these conditions to the veteran's 
military service.  The VA examination conducted in May 2000 
did not address this issue.

Service medical records are also negative for treatment or a 
diagnosis of condyloma of the hands or treatment of cold 
injury to the hands.  February to June 2000 VA outpatient 
treatment records indicate that the veteran underwent a right 
ring finger and baby finger Dupuytren's release bilaterally.  
The veteran continued to have contractures present.  There 
was no evidence of a history of a cold injury or a diagnosis 
of arthritis of the hands due to a cold injury, although the 
veteran complained of joint pain all over and was given a 
diagnosis of degenerative joint disease.  The VA examination 
conducted in May 2000 did not address these issues.

There is no evidence of a current disability manifested by 
jaundice, frequent urination, or dry mouth.  Service medical 
records indicate that the veteran was treated in service for 
hepatitis and diabetes mellitus.  However, VA examination and 
outpatient treatment records have not diagnosed disabilities 
manifested by jaundice, frequent urination, and dry mouth.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed disorders, and 
to also furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records (not 
already associated herein), should then 
be requested.  All records obtained 
should be added to the claims folder.  
The veteran should also be asked to 
clarify whether he is claiming a left 
testicle condition with loss of a 
creative organ due to exposure to 
radiation in service or due to treatment 
of a medical condition which incurred in 
service.  

2.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a VA 
examination to determine the current 
severity of his hearing loss.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All indicated testing, 
including audiometric testing, should be 
done in this regard.  Detailed clinical 
findings should be reported in connection 
with the evaluation.  The examiner should 
indicate whether the veteran currently 
has a compensable hearing loss disability 
for VA purposes.  

3.  The veteran should be scheduled for a 
special VA examination for the purpose of 
ascertaining the nature and etiology of 
any current disability of the left 
testicle with loss of a creative organ.  
The claims folder should be made 
available to the examiner for review 
before the examination.  Any indicated 
special studies and tests should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner is requested to opine whether it 
is at least likely as not that any 
claimed disability of the left testicle 
to include loss of a creative organ is 
causally related to any incident of 
active duty service.  

4.  The veteran should be scheduled for a 
special VA examination for the purpose of 
ascertaining the nature and etiology of 
any current disabilities of the hands due 
to residuals of cold injuries to include 
arthritis as well as condyloma of the 
hands.  The claims file must be made 
available to and be examined by the 
examiners in connection with the 
examination.  Any indicated special 
studies and tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiners are 
requested to opine whether it is at least 
likely as not that any claimed 
disabilities of the hands, to include 
residuals of cold injuries, arthritis, 
and condyloma, that are currently present 
are causally related to any incident of 
active duty service.

5.  The veteran should be scheduled for 
special VA examinations for the purpose 
of ascertaining the nature and etiology 
of any current disability manifested by 
jaundice, frequent urination, and dry 
mouth.  The claims file must be made 
available to and be examined by the 
examiners in connection with the 
examination.  Any indicated special 
studies and tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiners are 
requested to opine whether it is at least 
likely as not that any claimed 
disabilities manifested by jaundice, 
frequent urination, and dry mouth that 
are currently present are causally 
related to any incident of active duty 
service.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer any pertinent formal or informal 
guidance provided by the Department, 
including among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

7.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  After completion of the above, 
the RO should review the expanded record 
and determine whether the benefits sought 
can be granted.  If the claims remain 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 


